

Exhibit 10(g)
AMENDMENT
TO
EMPLOYMENT AGREEMENT
 
This Amendment to Employment Agreement is entered into effective as of the 11th
day of May, 2001, by and between TXU Corp., a Texas corporation (the “Company”),
and M. S. Greene, an individual (“Employee”).
 
WHEREAS, the Company and Employee entered into that certain Employment Agreement
dated as of July 1, 2000 (“Employment Agreement”); and
 
WHEREAS, the parties now desire to amend the Employment Agreement to extend the
Term thereof by one (1) year such that the Term shall expire on June 30, 2004.
 
NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
in the Employment Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 

 
1.
Extension of Term. Section 2 of the Employment Agreement is hereby amended by
replacing the date “June 30, 2003” with the date “June 30, 2004”, and, as
amended, said Section 2 shall be and read in full as follows:

 
“2. Term: This Employment Agreement shall commence as of the date first set
forth above and, unless terminated earlier pursuant to the provisions hereof,
shall expire on June 30, 2004 (“Term”).”
 

 
2.
Continued Effectiveness of Employment Agreement. Except as expressly amended
hereby, the Employment Agreement shall remain in full force and effect.

 

 
3.
Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of Texas.

 
Executed effective as of the 11th day of May, 2001.
 
TXU CORP.        EMPLOYEE:
 
By: /s/  Erle
Nye                                                                                       /s/     
M. S. Greene                          
Erle Nye, Chairman of the Board       M. S. Greene
and Chief Executive  
 




